Citation Nr: 1023969	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-19 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals, 
chorioretinitis, left eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from September 1942 to 
February 1946.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board is directing further development of the claim on 
appeal, so as to have a comprehensive medical basis upon 
which to evaluate the Veteran's service-connected left eye 
disability.  

The Veteran last underwent VA medical examination in April 
2007 pertinent to the instant appeal. The findings with 
regard to visual acuity were indicated as in the left eye 
uncorrected vision of "20/cf 5'" which essentially meant 
there was the ability to count fingers at a distance of 5 
feet. There were no findings provided with regard to tests of 
visual field capacity. A slit lamp examination was completed, 
as was a funduscopic examination. The following assessment 
was provided: nuclear cataract; and traumatic aphakia left 
eye status post secondary lens implant, two stitches still in 
cornea, final visual prognosis delayed until stitches removed 
(follow up two to three weeks for stitch removal). 

The Board finds that a new VA Compensation and Pension 
examination is warranted for several reasons, the first being 
that the Veteran's left eye obviously was not in a static 
condition at the time previously evaluated, but had been 
significantly affected by the fact that he had recently 
undergone a lens implant procedure. The VA examiner stated 
that the final visual prognosis was delayed, but never had 
the opportunity to render the final prognosis. A current 
examination would provide a true representation of the 
complete extent of disability involving the left eye. 

Moreover, the question is raised whether the Veteran's 
service-connected disability has worsened over time to the 
point where the lens implant procedure was necessitated by 
service-connnected disability, i.e., a history of 
chorioretinitis, because if this was the case all effects of 
that surgery are compensable. If not the case, and the 
surgery was merely coincidental, the examining VA physician 
must be able to distinguish the effects of the surgery from 
service-connected disability. However, if the VA examiner 
cannot provide such an opinion, all incidents of nonservice-
connected disability must be presumed service-connected. See 
e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of a service-
connected disability from any nonservice-connected conditions 
by competent opinion, all symptoms must be attributed to the 
service-connected disability). See also, Howell v. Nicholson, 
19 Vet. App. 535, 540 (2006).

Finally, there has been a change in applicable rating 
criteria which has occurred since the prior examination, for 
which additional findings are needed to properly rate the 
Veteran's service-connected disability. Effective December 
10, 2008, VA revised the schedular rating criteria for the 
evaluation of eye disorders. See 73 Fed. Reg. 66,543 (Nov. 
10, 2008) (codified at 38 C.F.R. § 4.79). 

The applicable rating provisions for the Veteran's left eye 
condition may be found under Diagnostic Code 6006 for 
retinitis. Under the version of Diagnostic Code 6006 in 
effect prior to December 10, 2008, this condition in chronic 
form is to be rated based on impairment of visual acuity or 
field loss, pain, rest-requirements,    or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology. See 38 C.F.R. § 4.84a 
(2008). Since December 10, 2008, the new version of 
Diagnostic Code 6006 provides for evaluation based on either 
visual impairment, or a graduated rating formula premised 
upon the frequency and severity of incapacitating episodes. 
See 38 C.F.R. § 4.79 (2009). 

In view of the change to the rating criteria, particularly 
the new emphasis upon determining the extent of any 
incapacitating episodes of service-connected disability, this 
too provides justification for obtaining more contemporaneous 
and complete VA examination findings. 

For the above reasons, a new VA examination by an 
ophthalmologist is in order. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran 
for a VA ophthalmologic examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. 
The VA examiner should address the 
following inquiries:

*	The VA examiner should indicate all 
present symptoms and manifestations 
attributable to the Veteran's 
service-connected residuals of 
chorioretinitis, in accordance with 
the rating criteria specified at 38 
C.F.R. § 4.71a, Diagnostic Code 6011 
(as in effect both prior to and since 
December 10, 2008), to include visual 
acuity and visual field impairment, 
as well as findings as to frequency 
and severity of any incapacitating 
episodes of retinopathy.



*	In providing the requesting medical 
information, the VA examiner should 
note consideration of whether the 
Veteran's 2007 lens implant procedure 
was incidental to his underlying 
service-connected disability. If this 
is the case, then all symptomatology 
arising out of that procedure 
(including any diminished visual 
acuity) must be found incidental to 
service-connected disability. The 
examiner is further reminded that 
even if the surgery had nothing to do 
with underlying service-connected 
disability, that its effects must be 
presumed due to service-connected 
disability unless the two are 
distinguishable by competent medical 
opinion.

*	The VA examiner must likewise 
indicate whether the condition of a 
nuclear cataract in the left eye has 
any relationship to underlying 
service-connected disability. 
However, even if not the case, 
provided the symptomatology from a 
nuclear cataract cannot be 
distinguished by competent medical 
opinion from service-connected 
disability, it must be presumed due 
to service-connected disability. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim on appeal, in light of all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



